SULLIVAN, Justice, for the Court:
Appellant was convicted of burglary in violation of Mississippi Code Annotated § 97-17-33 (1972), and as a violent habitual criminal under Mississippi Code Annotated § 99-19-83 (Supp.1983), by the Circuit Court of Harrison County, Mississippi, Judge J. Ruble Griffin presiding. On April 21, 1983, appellant was sentenced to life imprisonment without parole.
Appellant’s sole ground on this appeal is that the trial court erroneously refused to grant his motion for mistrial based on the prosecutor’s conduct which allegedly violated his constitutional rights.
This is a companion case to McGruder v. State, 454 So.2d 1310, and is controlled by this Court’s decision rendered in that case on this date.
Therefore, we affirm.
AFFIRMED.
WALKER and ROY NOBLE LEE, P.JJ., and BOWLING, HAWKINS, DAN M. LEE, PRATHER and ROBERTSON, JJ., concur.
PATTERSON, C.J., not participating.